Case 20-72990-lrc   Doc 19   Filed 06/29/21 Entered 06/29/21 11:34:30   Desc Main
                             Document     Page 1 of 10
Case 20-72990-lrc   Doc 19   Filed 06/29/21 Entered 06/29/21 11:34:30   Desc Main
                             Document     Page 2 of 10
Case 20-72990-lrc   Doc 19   Filed 06/29/21 Entered 06/29/21 11:34:30   Desc Main
                             Document     Page 3 of 10
Case 20-72990-lrc   Doc 19   Filed 06/29/21 Entered 06/29/21 11:34:30   Desc Main
                             Document     Page 4 of 10
Case 20-72990-lrc   Doc 19   Filed 06/29/21 Entered 06/29/21 11:34:30   Desc Main
                             Document     Page 5 of 10
Case 20-72990-lrc   Doc 19   Filed 06/29/21 Entered 06/29/21 11:34:30   Desc Main
                             Document     Page 6 of 10
Case 20-72990-lrc   Doc 19   Filed 06/29/21 Entered 06/29/21 11:34:30   Desc Main
                             Document     Page 7 of 10
Case 20-72990-lrc   Doc 19   Filed 06/29/21 Entered 06/29/21 11:34:30   Desc Main
                             Document     Page 8 of 10
Case 20-72990-lrc   Doc 19   Filed 06/29/21 Entered 06/29/21 11:34:30   Desc Main
                             Document     Page 9 of 10
Case 20-72990-lrc   Doc 19    Filed 06/29/21 Entered 06/29/21 11:34:30   Desc Main
                             Document      Page 10 of 10
